DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the amendment filed on July 8, 2022, claims 16-20 have been cancelled, claims 21-25 have been newly added and claims 4 and 6 have been amended.  Therefore, claims 1-15 and 21-25 are currently pending for examination. 

Claim Objections
Claims 8-9 are objected to because of the following informalities: Claim 8 recites "a centralized said location" which is supposed to be “a centralized location”.  Claim 9 recites "an elevated said location" which is supposed to be “an elevated location”.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 recites "the existing location is an elevated said location". Examiner cannot find any embodiment in the specification how the location is elevated as claimed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Davis (US 20140070922 A1).
Regarding claim 1, Davis teaches a method of installing a security alarm system  (Fig. 1-2, system 100 and para 17, a wireless receiver adapted to trigger a notification  i.e. a security alarm system) in a building having a doorbell button (30) and a doorbell chime (para 9, existing doorbell chime unit), the method comprising: 
replacing the doorbell chime with a security control panel or other component of the security alarm system (para 38-39, certain embodiments of the present system 100, 300-2, can be quickly and easily installed in place of conventional doorbell systems 300-1 simply by replacing the conventional doorbell unit 318 and chime unit 308 with the present doorbell unit 30 and chime unit 40, without requiring additional or different power sources or wiring, or special tools or skills. Chime unit 40 is a component of the video security system 100 that triggers notification i.e. alarm); and
connecting said security control panel or other said component of the security alarm system to the doorbell button using existing wiring previously used to connect the doorbell chime to the doorbell button (para 39, the low voltage wires 314, 316 are repurposed from, on one hand, electrically communicating a conventional doorbell signal from a conventional doorbell button unit 318 to a conventional chime unit 308, to, on the other hand, providing uninterrupted power to wireless doorbell unit 30).

Claim 13 is rejected for the similar reason for claim 1 above.

Regarding claim 3, Davis teaches the method as claimed in claim 1 further including: providing said security control panel or other said component of the security alarm system with a speaker which broadcasts a chime when the doorbell button is pressed (Davis: para 25, doorbell structure 30 sends a wireless signal to the doorbell chime 40, causing it to chime or make any other sound or perceptible notification. The term doorbell chime 40 is understood herein to encompass any type of notification means, such as a bell, buzzer, chime, flashing lights, or any other suitable electronic response to the pushing of a doorbell button.).

Regarding claim 5, Davis teaches the method as claimed in claim 1 further including: installing a doorbell camera (Davis: Fig. 4, doorbell button unit 30 with camera 36); and connecting said security control panel or other said component of the security alarm system to the doorbell camera using said existing wiring (Davis: para 39, the present system 100, 300-2, can be quickly and easily installed in place of conventional doorbell systems 300-1 simply by replacing the conventional doorbell unit 318 and chime unit 308 with the present doorbell unit 30 and chime unit 40, without requiring additional or different power sources or wiring, or special tools or skills ).

Regarding claim 11, Davis teaches the method as claimed in claim 1, further including: providing a wireless receiver or transmitter as the other said component of the security alarm system (Davis: para 38, receiver 360).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 8, 9, 14, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Qureshi et al. (Qureshi: US 20160111878 A1).
 Regarding claim 2, Davis teaches the method of claim 1, the method further including, within the replacing step, retrofitting said doorbell chime in said existing location the security control panel or other said component of the security alarm system, and connecting said security control panel or other said component of the security alarm system to said existing wiring so as to receive power therefrom (Davis: para 32, retrofitted directly in place of existing, conventional doorbell buttons and chimes, and see also para 41 and para 39, the low voltage wires 314, 316 are repurposed from, on one hand, electrically communicating a conventional doorbell signal from a conventional doorbell button unit 318 to a conventional chime unit 308, to, on the other hand, providing uninterrupted power to wireless doorbell unit 30).
Davis does not explicitly disclose disconnecting said doorbell chime from said existing wiring thereof and removing said doorbell chime from an existing location thereof; and the method further including, within the connecting step, installing in said existing location the security control panel or other said component of the security alarm system, and connecting said security control panel or other said component of the security alarm system to said existing wiring.
However, the preceding limitation is known in the art of installing the electrical devices. Qureshi teaches disconnecting the existing device from said existing wiring thereof and removing the existing device from an existing location thereof; and the method further including, within the connecting step, installing in said existing location the replacing device, and connecting the replacing device to said existing wiring so as to receive power therefrom (para 93, Retrofit installation at an existing switch site is thus greatly simplified, requiring only deactivation of the respective circuit breaker at the panel, removal of the existing switch's cover plate, removal of the existing switch and disconnection thereof from the existing building wiring, connection of the building wiring to the switch module 10, fastening of the switch module to the electrical box ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qureshi as a known in implementation in the base device of electrical device with wiring with the predictable result of retrofitting/replacing the existing device.

Claim 14 is rejected for the similar reason for claim 2 above.

Regarding claim 15, Davis teaches the method of claim 1, the method further including, within the replacing step, retrofitting said doorbell chime in said existing location the security control panel or other said component of the security alarm system, and connecting said security control panel or other said component of the security alarm system to said existing wiring so as to receive power therefrom (Davis: para 32, retrofitted directly in place of existing, conventional doorbell buttons and chimes, and see also para 41 and para 39, the low voltage wires 314, 316 are repurposed from, on one hand, electrically communicating a conventional doorbell signal from a conventional doorbell button unit 318 to a conventional chime unit 308, to, on the other hand, providing uninterrupted power to wireless doorbell unit 30) and whereby detection of said one or more of said security control panel and other said component of the security alarm system is inhibited thereby (Davis: para 35, The low-voltage wires 314, 316 then extend from the chiming unit 308, which is typically located centrally in the home or other structure, through ceilings, interior walls. Since the component is in the home it is not detected from outside).
Davis does not explicitly disclose disconnecting said doorbell chime from said existing wiring thereof and removing said doorbell chime from an existing location thereof; and the method further including, within the connecting step, installing in said existing location the security control panel or other said component of the security alarm system, and connecting said security control panel or other said component of the security alarm system to said existing wiring.
However, the preceding limitation is known in the art of installing the electrical devices. Qureshi teaches disconnecting the existing device from said existing wiring thereof and removing the existing device from an existing location thereof; and the method further including, within the connecting step, installing in said existing location the replacing device, and connecting the replacing device to said existing wiring so as to receive power therefrom (para 93, Retrofit installation at an existing switch site is thus greatly simplified, requiring only deactivation of the respective circuit breaker at the panel, removal of the existing switch's cover plate, removal of the existing switch and disconnection thereof from the existing building wiring, connection of the building wiring to the switch module 10, fastening of the switch module to the electrical box ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Qureshi as a known in implementation in the base device of electrical device with wiring with the predictable result of retrofitting/replacing the existing device.

Claim 25 is rejected for the same reason for claim 15.

Regarding claim 8, the combination of Davis and Qureshi teaches the method as claimed in claim 2, wherein the existing location is a centralized said location in the building (Davis: para 35,  the chiming unit 308, which is typically located centrally in the home).

Regarding claim 9, the combination of Davis and Qureshi teaches the method as claimed in claim 2, wherein the existing location is an elevated said location in the building (Davis: para 35,  the chiming unit 308, which is typically located centrally in the home and see Fig. 4, doorbell chime 40 is at a location elevated from the floor).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Ficquette (US 2009/0042604 A1).
Regarding claim 4, Davis teaches the method as claimed in claim 1 but does not explicitly disclose providing said security control panel or other said component of the security alarm system with a battery to provide backup power to the security alarm system or to protect the security alarm system from power outages.
However, the preceding limitation is known in the art of home security system. Ficquette teaches security system comprised of a video camera and microphone that is installed at the doorway to a home (para 10) and providing said security control panel or other said component of the security alarm system with a battery to provide backup power to the security alarm system or to protect the security alarm system from power outages (para 10, the security system is also provided with an internal back-up power source, which maintains its charge using the 12-volt power supply. Therefore, the system is effective during a power loss to the home and will operate if power is knocked out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ficquette to keep the security system effective during power loss due to storm even or sabotage (Ficquette: para 10).

Regarding claim 6, Davis teaches the method as claimed in claim 5 but does not explicitly disclose providing said security control panel or other said component of the security alarm system with a battery to provide backup power to the doorbell camera or to protect the doorbell camera from power outages.
However, the preceding limitation is known in the art of home security system. Ficquette teaches security system comprised of a video camera and microphone that is installed at the doorway to a home (para 10) and providing said security control panel or other said component of the security alarm system with a battery to provide backup power to the doorbell camera or to protect the doorbell camera from power outages (para 10, the security system is also provided with an internal back-up power source, which maintains its charge using the 12-volt power supply. Therefore, the system is effective during a power loss to the home and will operate if power is knocked out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ficquette to keep the security system effective during power loss due to storm even or sabotage (Ficquette: para 10).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Child et al. (Child: US 2017/0109984 A).
Regarding claim 10, Davis discloses the method as claimed in claim 1, further including: providing a motion detector as the other said component of the security alarm system.
However, the preceding limitation is known in the art of home security systems. Child teaches a security system (Fig. 1 and abstract) including a doorbell camera and a chime module (para 32) and further teaches providing a motion detector  as the other said component of the security alarm system (para 67, receiving motion detection data via an electrical signal may occur based on a camera module, such as camera module 145, capturing certain motion detection data and then …, chime module 110, … receiving this motion detection data and para 69, one or more devices in a system may analyze the received motion detection data and para 72, identifying a movement of an object may be based at least in part on analyzing motion detection data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Child in order to identify the object (Child: para 79).

Regarding claim 12, Davis discloses the method as claimed in claim 1, further including: providing a signal repeater as the other said component of the security alarm system.
However, the preceding limitation is known in the art of home security systems. Child teaches a security system (Fig. 1 and abstract) including a doorbell camera and a chime module (para 32) and further teaches providing a signal repeater as the other said component of the security alarm system (para 39, movement detection module 105 may communicate with control unit 120, computing device 125, database 130, and/or other components via a communication path that includes a combination of connection 160, chime module 110, and/or network 115. And see para 52, captured movement detection data may be sent from the movement detection module 105 over a connection 160 to chime module 110. The chime module 110 may then send the movement detection data to a computing device 125 over a network 115 and para 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Child in order to save, store and analyze the movement data (Child: para 55).

Claims 7 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Seelman (US 20190096202 A1).
Regarding claim 7, Davis teaches the method according to claim 1 but does not explicitly disclose enabling said security control panel or other said component of the security alarm system to communicate wirelessly with a handheld device so as to provide thereto information regarding the status of the security alarm system.
However, the preceding limitation is known in the art of home security system. Seelman teaches a home security system having a doorbell camera to alert a user’s smart device (para 178) and further teaches enabling said security control panel or other said component of the security alarm system to communicate wirelessly with a handheld device so as to provide thereto information regarding the status of the security alarm system (para 50, remote server 400 may communicate with one or more remote entities, such as …, tablets, smart devices such as smartphones, wearable devices, etc., to notify interested parties of activities occurring on/in the premises being monitored by one or more barrier alarm devices. Such interested parties may include family members and friends of an owner or renter of the premises, police, fire, paramedics, a remote security monitoring center  and Para 81, Transmitter 904 comprises circuitry necessary to transmit alarm signals and/or status messages and/or other information from central security panel 116 to a remote receiver, …. Transmitter 904 may also be used to transmit security responses, such as a signal to sound a local siren or to cause a strobe to flash. Such circuitry is well known in the art and may comprise POTS, Wi-Fi, RF, cellular, LTE, and/or Ethernet circuitry, among others.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seelman in order to notify interested parties of activities occurring on the premises (Seelman: para 50).

Regarding claim 21, Davis teaches the method according to claim 1 but does not explicitly disclose providing said security control panel or other said component of the security alarm system with a speaker which broadcasts an alarm or other message related to the functionality of the security alarm system.
However, the preceding limitation is known in the art of home security system. Seelman teaches a home security system having a doorbell camera to alert a user’s smart device (para 178) and further teaches providing said security control panel or other said component of the security alarm system with a speaker which broadcasts an alarm  (para 178, central security panel 116 is configured to receive the notification from camera 128 or doorbell camera 130 when camera 128/doorbell camera 130 detects a person outside of door 112. In some embodiments, the notification is additionally received by chime 134, located inside a premises monitored by prior-art door sensor 104, which may be used to emit a gentle sound, or “chime”, to alert people inside the premises that there is someone outside of door 112.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seelman in order to alert people inside the premises that there’s someone outside of door (Seelman: para 178).

Regarding claim 22, Davis teaches the method as claimed in claim 1 further including: providing said security control panel or other said component of the security alarm system with a speaker which selectively broadcasts a chime when the doorbell button is pressed (Davis: para 38, When the doorbell button unit 30 is activated, for instance by pushing button 320, wireless transmitter 335 is activated and a signal is wirelessly transmitted from antenna 340 to antenna 350, which is attached with wireless receiver 360 (an example of which is described in more detail in FIG. 6). When wireless receiver 360 receives the wireless signal from the wireless transmitter 335, the wireless receiver 360 activates the sound-producing device 312).
Davis does not explicitly disclose a speaker which selectively broadcasts an alarm or other message related to the functionality of the security alarm system.
However, the preceding limitation is known in the art of home security system. Seelman teaches a home security system having a doorbell camera to alert a user’s smart device (para 178) and further teaches providing said security control panel or other said component of the security alarm system with a speaker which selectively broadcasts an alarm  (para 178, central security panel 116 is configured to receive the notification from camera 128 or doorbell camera 130 when camera 128/doorbell camera 130 detects a person outside of door 112. In some embodiments, the notification is additionally received by chime 134, located inside a premises monitored by prior-art door sensor 104, which may be used to emit a gentle sound, or “chime”, to alert people inside the premises that there is someone outside of door 112. Sine the alert sound is in response to notification received from doorbell camera, it is selective).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seelman in order to alert people inside the premises that there’s someone outside of door (Seelman: para 178).

Regarding claim 23, Davis teaches the method according to claim 1 but does not explicitly disclose installing one or more window/door sensors for the building, with the security alarm panel being positioned to communicate with each said sensor.
However, the preceding limitation is known in the art of home security system. Seelman teaches a home security system having a doorbell camera to alert a user’s smart device (para 178) and further teaches installing one or more window/door sensors for the building, with the security alarm panel being positioned to communicate with each said sensor (Fig. 1, barrier alarm devices 104 and 106 communicating with security panel 116 and see para 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seelman in order to generate alarm if an authorized person tries to enter by opening the window (Seelman: para 31).

Regarding claim 24, Davis teaches the method according to claim 1 but does not explicitly disclose installing one or more motion sensors in the building, with the security alarm panel being positioned to communicate with each said sensor.
However, the preceding limitation is known in the art of home security system. Seelman teaches a home security system having a doorbell camera to alert a user’s smart device (para 178) and further teaches installing one or more motion sensors in the building, with the security alarm panel being positioned to communicate with each said sensor (para 33, central security panel 116 monitors barrier alarm devices 104, 106, and other security devices (for example,  motion detector) and see also para 44-45: motion sensor/detector).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seelman in order to determine whether a window is open or closed (Seelman: para 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687